Citation Nr: 0114971	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral  spine, to include as due to  
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1968 to 
October 1970.  The record establishes that he served in the 
Republic of Vietnam from April to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston Texas, which 
denied service connection for degenerative disc disease of 
the lumbosacral spine, to include as due to exposure to 
herbicides.

By August 1992 decision, the RO denied the veteran's claim of 
service connection for post-traumatic stress disorder (PTSD).  
By November 2000 decision, the RO denied service connection 
for a larynx disorder, hepatitis B and C, bone disease, loss 
of vision, and nerve damage, all claimed secondary to 
exposure to herbicides.  The record reflects that the veteran 
has not submitted a notice of disagreement with either of 
those decisions.  A claimant's timely filed notice of 
disagreement initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As the veteran has not addressed the issues of 
service connection for PTSD, larynx complications, hepatitis 
B and C, bone disease, sight impairment, and nerve damage in 
either a notice of disagreement or in any other communication 
received since the November 2000 decision, the issue of 
entitlement to service connection for same is not now before 
the Board.  See 38 C.F.R. §§ 20.200, 20.201 (2000).


FINDING OF FACT

The veteran's low back disability, to include disk disease of 
the lumbosacral spine, began several years after service, 
subsequent to post-service back trauma, and it is not 
causally related to any incident of service, to include 
claimed exposure to herbicides.

CONCLUSION OF LAW

A low back disability, to include degenerative disc disease 
of the lumbosacral spine, was not incurred in or aggravated 
by active service, nor may arthritis of the lumbosacral spine 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Essentially, the veteran contends that his current back 
disability stems from an illness he suffered after he was 
exposed to Agent Orange during his service in Vietnam.  He 
has reported that he was hospitalized in Vietnam for symptoms 
he described as numbness in his hands and feet, nerve damage 
of his legs and back, and "general body weakness" that 
manifested as a result of his exposure to herbicides.  He has 
noted that four surgeries have been performed on his spine 
since his separation from service.  

Service personnel records reveal that the veteran served as a 
radio teletype operator in Vietnam from April to October 
1970.  

The service medical records include an October 1968 report of 
physical examination on the veteran's enlistment, where it 
was noted that his musculoskeletal system was normal.  
Service medical records dated in June 1970 reflect that he 
was hospitalized in Vietnam for five days after he complained 
of headaches, anorexia, fatigue, and fever over the prior 
four days.  On admission, the diagnosis was viral syndrome.  
Physical examinations during his hospital course revealed 
additional symptoms including nausea, diarrhea, light-
headedness, weakness, and diffuse abdominal cramps.  A 
hospitalization discharge summary shows a diagnosis of right 
middle lobe pneumonia.  The hospitalization records are 
negative for complaints or a clinical finding related to the 
veteran's spine.  

On an October 1970 physical examination on his separation 
from service, the veteran stated that he felt he was in good 
physical condition.  He also reported that the only in-
service medical care he had in service was the 
hospitalization for pneumonia.  On the separation 
examination, the service examiner noted that the veteran's 
musculoskeletal system was normal.  

The veteran applied for VA pension benefits in December 1980; 
he reported at that time that he had injured his back in July 
1979 while working as a truck driver.  He indicated that the 
back injury caused muscle spasm and rendered him unable to 
work.

On VA orthopedic examination in February 1981, the veteran 
complained of periodic low back pain, and spasm in the 
muscles of his right leg.  He reported that he sustained a 
low back injury in 1975 when a heavy roll of paper feel on 
his back, and surgery was performed in 1976 for incision of a 
herniated pulposus from the lumbosacral spine.  He stated 
that he sustained another work-related injury to his low back 
in 1979, requiring additional surgery for incision of a 
herniated pulposus for the lower back.  The veteran did not 
describe to the VA physician any in-service occurrence of a 
back injury.  Physical examination revealed some loss of 
motion in his back, with pain on extremes of motion.  There 
was no muscle spasm, atrophy, or weakness of the 
paravertebral muscles, and no complaint of tenderness to 
pressure over the spine.  X-ray studies revealed an L5 
laminectomy and mild narrowing at L4-5.  The diagnosis was 
residuals of postoperative excision of herniated nucleus 
pulposi from the lumbosacral spine, with history of right 
sciatic neuropathy and limitation of motion, symptomatic, 
moderated, and chronic.  Neurological examination revealed 
absent ankle jerk on the right.  

The record reveals that the veteran underwent VA examination 
for possible exposure to toxic chemicals in February 1981, 
during which he reported in-service exposure to Agent Orange.  
The diagnosis was history of exposure to Agent Orange, 
history of post-service back injury, obesity, and no evidence 
of Agent Orange-related problems.

By March 1981 decision, the RO granted nonservice-connected 
pension benefits for back and lumbosacral spine disability, 
postoperative with right sciatic neuropathy.  The RO held 
that the veteran was entitled to pension benefits from 
November 1980 to March 1981.  

A VA orthopedic examination in May 1982 revealed clinical 
findings similar to those found on VA examination in February 
1981, but showed some degree of an increase in the severity 
of the veteran's lumbar spine disability.  As on VA 
examination in 1981, the physician performing the May 1982 
examination noted that the veteran initially incurred an 
injury to his low back in 1976.  The diagnosis was residuals 
of postoperative excision of herniated nucleus pulposi from 
the lumbosacral spine, right sciatic neuropathy and 
limitation of motion, symptomatic, chronic, and moderate to 
moderately severe.

Of record is a hospitalization report from the veteran's 
private physician, revealing that the veteran underwent a 
lumbar laminectomy, foraminotomy, and diskectomy at L4-5 in 
May 1983.  The physician reported that the veteran had been 
under his care for treatment of low back pain since 1975, and 
previous low back surgeries were performed in 1976, 1979, and 
1982.  The physician did not describe any in-service injury 
to the veteran's low back, and the private medical records do 
not reflect that the veteran ever reported an in-service low 
back injury to his physician.  

On a July 1992 VA examination related to his claim of service 
connection for PTSD, the veteran reported that he underwent 
additional back surgery in 1984 after sustaining another on-
the-job injury.  In recounting his service in Vietnam, he did 
not report that he sustained any back injuries while serving 
in Vietnam.  As it relates to the veteran's claim of service 
connection for degenerative disc disease, the diagnosis 
included chronic back pain, status post surgical treatment.

The veteran filed a claim of service connection for 
degenerative disc disease in October 1999, and reported in 
the application that he "contracted an illness" while 
serving in Vietnam that required hospitalization.  In 
subsequent letters to the RO, the veteran reiterated that he 
was exposed to Agent Orange during his service in Vietnam, 
and contended that his exposure to the herbicide is the cause 
of his current lumbar spine disability.

By December 1999 decision, the RO denied service connection 
for degenerative disc disease, finding that there was no 
evidence establishing a connection between the veteran's 
current low back disability and his active service, including 
exposure to herbicides while in Vietnam.  The RO received the 
veteran's timely appeal of the decision in September 2000.  

Legal Criteria and Analysis

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. §§ 3.103, 3.159 (2000).  VA may decide a claim without 
providing such assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  See Veteran's Claims Assistance Act 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
See, e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

As shown, the veteran was afforded numerous VA examinations.  
The RO has obtained his service medical records and the 
reports generated on VA examinations.  The claims file shows 
that no medical care provider has indicated that pertinent 
records exist which have not already been furnished.  In this 
case, the veteran was notified in the December 1999 rating 
decision that the preponderance of evidence did not show that 
his degenerative disc disease was incurred in, caused, or 
aggravated by his military service.  That is the key issue in 
this case, and the rating decision, as well as the statement 
of the case (SOC), informed the veteran that evidence of in-
service occurrence of degenerative disc disease was needed to 
substantiate his claim. 

The Board concludes that the discussions in the December 1999 
rating decision and SOC informed the veteran of the evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  Thus, the record indicates, and 
the Board concludes, that the veteran was adequately informed 
of the evidence necessary to support his claim, all relevant 
records identified were obtained, and sufficient medical 
evidence for a determination of the matter on appeal has been 
furnished.  Moreover, there is no indication that other 
probative records exist which could be obtained, but have not 
already been furnished.  Also, as noted above, the veteran 
has been examined on several occasions by VA; both VA and 
private physicians have consistently attributed his low back 
disability to post-service injuries.  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance is required in order to 
satisfy the duty to assist.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at any time after 
service, which are attributable to Agent Orange exposure for 
veterans who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  

In McCartt v. West, 12 Vet. App. 164 (1999), the Court 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in the Republic of Vietnam during the 
specified period and must have a confirmed diagnosis of a 
disease specifically found to be causally related to 
herbicide exposure before a veteran will be presumed to have 
been exposed to Agent Orange (or other herbicides used in 
Vietnam).  McCartt, 12 Vet. App. at 168.

An herbicide agent means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam from January 1962 through May 
1975.  38 C.F.R. § 3.307(a)(6).  Agent Orange is generally 
considered an herbicide agent.  A veteran who has received a 
confirmed diagnosis of one of the presumptively listed 
diseases and who had actual service in Vietnam between 
January 1962 and May 1975 shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  A factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d).  The expression "affirmative evidence 
to the contrary" will not be taken to require a conclusive 
showing, but such showing as would, in sound medical 
reasoning and in consideration of all the evidence of record, 
support a conclusion that the disease was not incurred in 
service.  Id.
Without the presumption of service connection pursuant 38 
C.F.R. §§ 3.307 and 3.309, there must be competent medical 
evidence in the record showing an etiological relationship 
between the veteran's degenerative disc disease and his 
military service in order for service connection to be 
established for degenerative disc disease.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The resolution of the issue in this case must be considered 
on the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16 
(1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In this case, the service personnel records establish that 
the veteran served in Vietnam within the appropriate period, 
and thereby had qualifying Vietnam service.  38 C.F.R. §§ 
3.2(f), 3.307(a)(6)(iii), 3.313(a) (2000).  

The medical evidence reveals that the veteran has been 
diagnosed with a lumbar spine disability, and has had surgery 
for same on at least four occasions.  As shown above, 
degenerative disc disease is not associated with exposure to 
certain herbicide agents, as listed in 38 C.F.R. § 3.309(e).  
Regarding the diagnosis of a lumbar spine disability, the 
record reflects that an initial showing of the disability was 
first noted in 1975, approximately 5 years after the 
veteran's separation from service.  As the record is devoid 
of evidence reflecting that the veteran had arthritis that 
manifested itself to a degree of 10 percent disabling or more 
within one year after separation from service, the Board 
finds that the presumptions afforded under 38 C.F.R. § 3.307 
are inapplicable in this case.  38 C.F.R. § 3.309.

However, this does not end the analysis of the veteran's 
claim.  It simply means that the claim will be adjudicated 
under the normal evidentiary requirements for a grant of 
service connection.

The facts of this case reveal that the veteran's claim of 
service connection for degenerative disc disease as a result 
of exposure to herbicides is supported solely by his own 
contentions.  The Court has made it clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, the veteran's lay 
assertion that his degenerative disc disease is due to 
exposure to herbicides (or any other incident of active 
service) is neither competent nor probative of the issue in 
question.  While the veteran is competent to provide 
statements regarding the events that are alleged to have 
occurred during his active service, he is not competent to 
diagnose the cause of his most recent spine disability.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
95.

In this case, there is no competent and probative evidence or 
record reflecting that the veteran had a low back disorder at 
any time while on active duty.  The record is simply devoid 
of competent evidence showing that he incurred degenerative 
disc disease during or as the result of active military 
service.  None of the medical records obtained in regard to 
the claim contain any finding or opinion that the etiology or 
date of onset of the veteran's lumbar spine disability dates 
back to his service period.  In fact, not only are the 
medical records devoid of evidence establishing a link 
between any incident of the veteran's military service and 
his degenerative disc disease, they clearly show that his 
lumbar spine disability was caused by post-service work-
related accidents.  Under these circumstances, the Board 
finds that the overwhelming weight of the evidence is against 
the veteran's claim that he has a current low back disability 
that began during or as the result of service. 

For the reasons stated above, and in the absence of competent 
medical evidence of a nexus between the veteran's low back 
disability and any incident of service, his claim for service 
connection for same must be denied.  As the preponderance of 
the evidence is against the claim, the reasonable doubt 
doctrine is not for application.  See generally Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to service connection for a low back disability, 
to include degenerative disc disease of the lumbosacral 
spine, to include as due to exposure to herbicides, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

